Citation Nr: 1528455	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-06 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertension (previously claimed as a chest condition), and to include as due to in-service herbicide exposure, and to include as due to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to November 1974, to include service on land in the Republic of Vietnam ("Vietnam") during the Vietnam War.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2014 and December 2014 decisions, the Board remanded the claim for further development. 

Again, the Board notes that the claim arose under Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Board also notes that the issue was recharacterized under Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The claim has been processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran does not have a current diagnosis of ischemic heart disease or any other heart condition.  

2.  The probative evidence of records fails to demonstrate that the Veteran's chest pain has been diagnosed as, or identifiable with, an underlying malady or condition that is related to his military service.  

3.  The probative evidence of record shows that the Veteran's hypertension did not manifest during, or as a result of military service; and is not etiologically related to his service-connected posttraumatic stress disorder.  


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include ischemic heart disease and hypertension (previously claimed as a chest condition) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in October 2010, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in October 2014.  The Board finds the VA examination report is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Additionally, the Board finds that the RO has substantially complied with the September 2014 and December 2014 remand directives which included obtaining outstanding VA and private treatment records and affording the Veteran a VA medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that he has a heart condition that is related to his military service, to include herbicide exposure.  The Veteran also contends that his heart condition is secondary to his service-connected PTSD.  

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Background

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a heart condition.  

A March 1965 treatment record shows that the Veteran was treated for left sided dull chest pain with complaints of numbness of the left arm.  The Veteran reported shortness of breath and that he had a similar episode four months prior.  The examiner noted there was no previous history.  On physical examination the Veteran's blood pressure was 94/68.  The examiner diagnosed bronchitis. 

A February 1965 service treatment record shows that the Veteran was treated for pain in the chest.  The Veteran reported that the pain occurred when he touched his chest.  The Veteran also reported that his arm gets numb.  The Veteran reported that he did not think this was caused by a chest cold.  On physical examination the Veteran had palpable tenderness over the heart.  The Veteran reported that when the examiner touched him there he felt numbness in his left arm.  The examiner noted there was no shortness of breath, edema, or other symptoms.  The Veteran's lungs were clear and there was no heart murmur.  The examiner prescribed Parafon forte.  

May 1962 and September 1972 reports of medical examination show that the Veteran's lungs and chest, heart, and vascular system were normal.  The May 1962 examination revealed blood pressure readings of 120/80.  The September 1972 examination revealed blood pressure readings of 100/66.  On a May 1962 report of medical history the Veteran denied shortness of breath, palpitation or pounding heart, and high or low blood pressure.  Chest x-rays completed as part of the examinations were negative.  

Post-service VA treatment records dated November 1994 show that the Veteran was treated for intermittent dull chest pain for two weeks.  The examiner noted that it was difficult to define the etiology of the Veteran's chest pain.  The examiner noted that the Veteran had a history of similar pain.  The examiner noted that the pain was on exertion and could possibly be angina.  The Veteran was then seen to rule out CAD (coronary artery disease).  The examiner diagnosed "(-) ETT".  A November 1994 chest x-ray was negative.  

VA treatment records dated June 2005 to August 2014 show that the Veteran was treated for an ongoing history of chest pain.  In June 2005 the Veteran denied ever being diagnosed with CAD (coronary artery disease).  A VA staff physician diagnosed atypical chest pain and concluded, in relevant part, that in his opinion, any medical condition or diagnosis could possibly be related to exposure to herbicides during the Veteran's service in Vietnam.  The Veteran was diagnosed with hypertension in May 2010.  A July 2010 treatment record shows that the Veteran reported a 30 year history of chest pain.  An April 2012 treatment record shows that the cause of the Veteran's atypical chest pain was not clear.  The examiner noted that it was not cardiac related and that the Veteran had already had a stress test.  The records are absent of any diagnosis of a heart disability.  

The Veteran was afforded a VA heart examination in August 2006.  The examiner concluded that the Veteran's present pattern of pain most likely results from gastroesophageal reflux disease or an undiagnosed condition and is not caused by the condition which caused chest pain in the military.  The examiner concluded that the Veteran's chest pain in the military was most likely due to costochondritis.  The examiner further concluded that the Veteran's present chest pain was not a service-connected condition.  

On his November 2011 notice of disagreement, the Veteran asserted that his treatment for atypical angina was evidence of ischemic heart disease.  

Private treatment records dated August 2013 to September 2013 reveal the Veteran underwent an EKG (electrocardiogram) and myocardial perfusion imaging.  There was no angina noted in response to stress and there was no evidence of ischemia in response to stress.  The Veteran was diagnosed, in relevant part, with angina pectoris unspecified, shortness of breath, PTSD, benign hypertensive heart disease without heart failure, and nonspecific abnormal electrocardiogram.   

In a statement dated November 2014, but received June 2015, the Veteran's representative cited the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2000 which reportedly concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  The representative also asserted that currently accepted medical principles indicate a causal, or aggravation link between mental disorders and cardiovascular disease (CVD).  The representative cited the Cecil Textbook of Medicine which reportedly noted "psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support, have been associated with the occurrence or recurrence of CVD.  In addition, measures of cardiovascular physiologic reactivity have been correlated with CVD outcomes".  The representative also cited WebMD, Health Sleep, and the Centers for Disease Control (CDC) studies, which reportedly discuss lack of sleep and long term health risk such as hypertension and heart disease.  

The Veteran was afforded a VA opinion from a VA physician in October 2014.  After reviewing the file, the examiner concluded that the Veteran's hypertension was not due to his military service, to include exposure to herbicides.  The examiner explained that the Veteran's service medical record and the medical record within two years of release from active duty are silent for hypertension or even the entertainment of the diagnosis.  The examiner noted that there were no high blood pressure readings and no reason for three or five day blood pressure checks.  The examiner also noted that the chest pain for which he was seen in service was not due to a cardiac/heart cause and his blood pressure was not elevated at these visits.  The examiner also concluded that there was no objective evidence that the hypertension that was diagnosed in 2010 is in any way associated with any complaint in service 36 years earlier.  The examiner also noted that hypertension is not a condition that has been declared to be presumed due to Agent Orange.  

The examiner further explained that there continued to be no objective evidence in the medical record of ischemic heart disease - the only cardiac condition presumed to be due to Agent Orange.  The examiner further noted the June 2005 VA medical opinion, which found that the Veteran's chest pain "could possibly be related to exposure to herbicides during prior service in Viet Nam".  The examiner explained that there was no rationale for this opinion.  The examiner further explained that "Chest pain" was a symptom not a diagnosis and can be due to many conditions other than ischemic heart disease.  The examiner noted that chest pain can be due to musculosketal conditions, pulmonary conditions, and non-ischemic heart disease for examples.  The examiner noted that a cause and effect relationship cannot be made based on "possibly".

The examiner also concluded the Veteran's hypertension was not due to his service-connection PTSD.  The examiner noted he did not provide an opinion for heart disease because the Veteran did not have a heart condition.  The examiner explained that PTSD and its treatment do not cause hypertension.  The examiner noted that blood pressure may be elevated during an episode of distress related to PTSD or an acute exacerbation of this disorder.  The examiner further noted that, however, when the distress is relieved, the blood pressure returns to normal.  The examiner noted that there was no permanent blood pressure elevation or diagnosis of hypertension due to PTSD.  The examiner explained that hypertension is very common in the American population and while it is generally considered to be "essential" meaning it has no specific cause; there are lifestyle factors that contribute to poor control such as high salt diet, lack of exercise and obesity.

The examiner also concluded that the Veteran's hypertension was not aggravated by his service-connected PTSD.  The examiner explained that there was no opinion for heart disease as there was no heart condition.  The examiner explained that there was no objective evidence of aggravation.   The examiner further noted that the Veteran had no elevated blood pressure readings in his recent VA record and that his blood pressure is well controlled.  

Analysis

Based on the above, the Board finds that the most probative evidence of record shows that the Veteran is currently diagnosed with hypertension.  

In regards to the Veteran's assertions that he has ischemic heart disease, the Board finds that the Veteran has not demonstrated the medical expertise necessary to diagnose ischemic heart disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Instead the Board finds the competent and credible VA and private treatment records that have found that the Veteran does not have ischemic heart disease more probative.  In regards to the Veteran's chest pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board also notes the August 2006 VA examination that stated the Veteran's chest pain was most likely related to gastroesophageal reflux disease.  However, that issue is not currently on appeal and has not has it been adjudicated by the RO.  

Turning to the Veteran's military service, the Veteran's DD-214 shows that the Veteran received the Vietnam Service Medal and Combat Infantry Badge.  As such, in-service exposure to herbicides is conceded.  See 38 C.F.R. §§ 3.307, 3.309; see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The Board has considered whether the Veteran is entitled to service connection for hypertension on a presumptive basis due to exposure to herbicides.  Hypertension is not a disorder that may be presumed to be related to herbicide exposure.  VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.  In other words, VA explicitly excluded hypertension as being a disability subject to the presumption of service connection due to herbicide exposure.  Thus, presumptive service connection is not warranted on the basis of herbicide exposure. 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the Board finds that the evidence fails to demonstrate any persuasive direct link between the Veteran's military service and his hypertension.  The Board also finds that the most probative evidence of record is against a finding that the Veteran's hypertension is in anyway related to the Veteran's service-connected PTSD.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the October 2014 VA opinion was provided by a VA physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The VA examiner also discussed the other pertinent medical evidence and provided both a causation and aggravation opinion regarding the Veteran's hypertension and service-connected PTSD.  The Board thus finds that the October 2014 VA medical opinion is dispositive of the nexus question in this case. 

The Board acknowledges the June 2005 opinion that concluded that the Veteran's chest pain may be related to the Veteran's Agent Orange exposure.  However, as noted above pain alone may not be service-connected.  

The Board also acknowledges the Veteran's assertion that his hypertension is related to his military service and/or service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disability requires medical expertise that the Veteran has not demonstrated because the cause of his hypertension may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau, 492 F. 3d 1372, (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his hypertension is in any way related to his military service.
The Board has also considered the studies the cited by the Veteran's representative.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the studies cited by the Veteran's representative fall into this general category.  Although the studies discuss hypertension, none of the cited studies pertain specifically to this Veteran, and the articles are not combined with any opinion of a medical professional.  Moreover, the probative 2014 medical opinion evidence shows that the Veteran's hypertension is not etiologically related to service to include as due to herbicide exposure, or to the Veteran's service connected PTSD.  As this 2014 medical opinion addresses the Veteran's specific circumstances, the medical opinion outweighs the generic relationships described by the cited studies.  

In regards to presumptive service connection and continuity of symptoms, the Board finds that the Veteran's hypertension is properly afforded such consideration, as it is an enumerated condition under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331 However, the Veteran does not contend and the evidence of record does not show that he has suffered from chronic symptoms since service or that his hypertension manifested to a compensable degree within a year of separation.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertension (previously claimed as a chest condition) is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


